Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 9306226 B2), as cited on the IDS filed 29 May 2020.
Regarding Claim 1, Jang teaches a separator for a fuel cell (see abstract indicating a fuel cell with a porous material-gasket integrated structure integrally molded and stacked on a separator, the porous material-gasket and the separator together reading on the claimed separator), the separator comprising: a main body (see figure 5 showing the stacked porous material-gasket integrated structure and separator) having an inlet manifold for inflow of a reactant gas (see manifolds 206 which are aligned with the manifolds 112, see column 6 lines 17-22 regarding alignment and see column 5 lines 30-42 regarding the inflow of reactant gasses), an outlet manifold for outflow of the reactant gas (manifolds opposite manifolds 206), and a flow area between the inlet manifold and the outlet manifold where the reactant gas is configured to flow (area between the manifolds including the reaction flow field 202, see column 6 lines 22-26, and the porous material 120 receiving portions 204); and a resistance part provided in the flow area of the main body adjacent to the inlet manifold of the main body (porous material 120), the resistance part configured to increase flow resistance to the reactant gas introduced from the inlet manifold and flowing toward the outlet manifold (see column 6 line 61- column 7 line 4 indicating that the porous material 120 serves as a diffuser to prevent flooding the reaction surface, which reads on the claimed increase in resistance since it necessarily increases the flow resistance between the reactant gas inlet manifold and the reaction surface).
Regarding Claim 2, Jang further teaches that the flow area includes a reaction area (reaction flow field 202) having a reactant gas guide channel disposed therein (see figure 5 showing channels in the reaction flow field 202), wherein the reactant gas guide channel is configured to guide the reactant gas to electrodes of a membrane electrode assembly (see figure 6 which shows the perspective along line B-B in figure 5 and column 6 lines 45-48 indicating that the separator is stacked on the cathode or anode side of the membrane electrode assembly 50); and a diffusion area located between the reaction area and the inlet manifold and having a diffusion channel disposed therein (porous material-receiving portion 204 of the separator 200), wherein the diffusion channel is configured to diffuse the reactant gas introduced from the inlet manifold toward the reaction area (see flow arrows in figures 2A, 2B and 5 indicating flow of reactant gas), and wherein the resistance part is disposed in the diffusion channel in the diffusion area (see column 6 lines 38-44 indicating that the porous material 120 is closely received in the porous material receiving portion 204).
Regarding Claim 3, Jang further teaches that the resistance part includes a diffusion-area porous body (see figures 2A, 2B and 5). The examiner notes that the remainder of the claim requiring that the diffusion-area porous body is configured to lower flow speed of the reactant gas passing through the diffusion channel is a functional limitation. Since Jang teaches that the purpose of the porous material (120) is to diffuse the reactant gas towards the reaction area and at least partially blocks the flow of reactant gas relative to the unblocked reactant supply manifolds, it would be inherent that the porous material (120) would perform the claimed function of lowering flow speed of the reactant gas while it passes through the channel.
Regarding Claim 4, Jang further teaches that the diffusion-area porous body (porous material 120) diffuses the reactant gas from the respective inlet manifold to the reaction area specifically to prevent flooding of the reaction area (see column 6 line 61- column 7 line 4). As such, the diffusion area porous body would inherently be more hydrophilic than the grooves of the separator (200) in the reaction area (202) reading on the claimed reaction-area porous body disposed in the reaction area and configured to form the reactant gas guide channel because if the porous material were less hydrophilic than the grooves of the separator (200) in the reaction area (202), it would not serve its function of regulating the reactant flow and would allow for flooding to occur.
Regarding Claim 5, Jang further teaches that the diffusion area porous body (porous material 120) is integrated with a reaction area porous body disposed in the reaction area and configured to form the reactant gas guide channel (grooves of the separator 200 in the reaction area 202 reading on the claimed reaction area porous body, see grooves and arrows in figure 5).
Regarding Claim 8, Jang further teaches that the inlet manifold is configured to introduce air as the reactant gas and the outlet manifold is configured to release the air (see figure 2B).
Regarding Claim 9, Jang teaches a separator for a fuel cell (see abstract indicating a fuel cell with a porous material-gasket integrated structure integrally molded and stacked on a separator, the porous material-gasket and the separator together reading on the claimed separator), the separator comprising: a main body (see figure 5 showing the stacked porous material-gasket integrated structure and separator) having an inlet manifold for inflow of a reactant gas (see manifolds 206 which are aligned with the manifolds 112, see column 6 lines 17-22 regarding alignment and see column 5 lines 30-42 regarding the inflow of reactant gasses), an outlet manifold for outflow of the reactant gas (manifolds opposite manifolds 206), and a flow area between the inlet manifold and the outlet manifold where the reactant gas is configured to flow (area between the manifolds including the reaction flow field 202, see column 6 lines 22-26, and the porous material 120 receiving portions 204); and a resistance part provided in the flow area of the main body adjacent to the inlet manifold of the main body (porous material 120), the resistance part configured to allow moisture in the reactant gas introduced from the inlet manifold and flowing toward the outlet manifold to stagnate (see column 6 line 61- column 7 line 4 indicating that the porous material 120 serves as a diffuser to prevent flooding the reaction surface, which reads on the claimed stagnation of moisture since moisture is particularly the cause of flooding of the reaction area which the porous material is said to prevent).
Regarding Claim 11, Jang teaches a separator for a fuel cell (see abstract indicating a fuel cell with a porous material-gasket integrated structure integrally molded and stacked on a separator, the porous material-gasket and the separator together reading on the claimed separator), the separator comprising: an inlet manifold for inflow of a reactant gas (see manifolds 206 which are aligned with the manifolds 112, see column 6 lines 17-22 regarding alignment and see column 5 lines 30-42 regarding the inflow of reactant gasses), an outlet manifold for outflow of the reactant gas (manifolds opposite manifolds 206), and a flow area between the inlet manifold and the outlet manifold, the flow area configured to allow the reactant gas to flow from the inlet manifold to the outlet manifold (area between the manifolds including the reaction flow field 202, see column 6 lines 22-26, and the porous material 120 receiving portions 204), the flow area including a reaction area (reaction flow field 202); a reactant gas guide channel disposed in the reaction area (see figure 5 showing channels in the reaction flow field 202); a diffusion area located between the reaction area and the inlet manifold; and a diffusion channel disposed in the diffusion area (porous material-receiving portion 204 of the separator 200); and a resistance part (porous material 120) provided in the flow area adjacent to the inlet manifold (see column 6 lines 38-44 indicating that the porous material 120 is closely received in the porous material receiving portion 204), the resistance part being configured to increase flow resistance of the reactant gas (see column 6 line 61- column 7 line 4 indicating that the porous material 120 serves as a diffuser to prevent flooding the reaction surface, which reads on the claimed increase in resistance since it necessarily increases the flow resistance between the reactant gas inlet manifold and the reaction surface.
Regarding Claim 12, Jang further teaches that the reactant gas guide channel is configured to guide the reactant gas to electrodes of a membrane electrode assembly (see figure 6 which shows the perspective along line B-B in figure 5 and column 6 lines 45-48 indicating that the separator is stacked on the cathode or anode side of the membrane electrode assembly 50); the diffusion channel is configured to diffuse the reactant gas introduced from the inlet manifold toward the reaction area (see flow arrows in figures 2A, 2B and 5 indicating flow of reactant gas); and wherein the resistance part is disposed in the diffusion channel in the diffusion area (see column 6 lines 38-44 indicating that the porous material 120 is closely received in the porous material receiving portion 204).
Regarding Claim 13, Jang further teaches that the resistance part includes a diffusion-area porous body (see figures 2A, 2B and 5). The examiner notes that the remainder of the claim requiring that the diffusion-area porous body is configured to lower flow speed of the reactant gas passing through the diffusion channel is a functional limitation. Since Jang teaches that the purpose of the porous material (120) is to diffuse the reactant gas towards the reaction area and at least partially blocks the flow of reactant gas relative to the unblocked reactant supply manifolds, it would be inherent that the porous material (120) would perform the claimed function of lowering flow speed of the reactant gas while it passes through the channel.
Regarding Claims 14 and 16, Jang further teaches a reaction-area porous body disposed in the reaction area and configured to form the reactant gas guide channel (grooves of the separator 200 in the reaction area 202 reading on the claimed reaction area porous body, see grooves and arrows in figure 5), wherein the diffusion-area porous body (porous material 120) is integrated with a reaction area porous body (see [0048] and [0058]).
Regarding Claim 15, Jang further teaches that the diffusion-area porous body (porous material 120) diffuses the reactant gas from the respective inlet manifold to the reaction area specifically to prevent flooding of the reaction area (see column 6 line 61- column 7 line 4). As such, the diffusion area porous body would inherently be more hydrophilic than the grooves of the separator (200) in the reaction area (202) reading on the claimed reaction-area porous body disposed in the reaction area and configured to form the reactant gas guide channel because if the porous material were less hydrophilic than the grooves of the separator (200) in the reaction area (202), it would not serve its function of regulating the reactant flow and would allow for flooding to occur.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 1 above, in view of Kosakai (JP 5352228 B2 and its machine translation provided by the examiner with this office action), newly cited.
Regarding Claim 6, Jang further teaches that the inlet manifold includes a first inlet manifold for inflow of air (see figure 2B) and a second inlet manifold for inflow of hydrogen (see figure 2A); outlet manifolds (i.e. the manifolds located on the right hand side of figures 4 and 5, for example); the flow area includes a first reaction area having a first reactant gas guide channel disposed therein (reaction flow field 202, see channels with flow arrows in figure 5), wherein the first reactant gas guide channel is configured to guide the air to a cathode of a membrane electrode assembly (see figure 6 showing the stacked layers of the fuel cell, see figure 2B showing the flow of air to the reaction surface area 114 which is aligned with the reaction flow field 202 as indicated in column 4 lines 55-62, and see column 6 lines 10-13 and lines 45-48 indicating the formation of a single unit cell by stacking); and a first diffusion area located between the first reaction area and the first inlet manifold and having a first diffusion channel disposed therein, wherein the first diffusion channel is configured to diffuse the air introduced from the first inlet manifold toward the reaction area; and the resistance part is disposed in the first diffusion channel in the first diffusion area (see again figure 2B showing the porous material 120 in the claimed first diffusion channel in the first diffusion area between the air inlet manifold 112 and the reaction surface area 114 which is aligned with the reaction flow field 202 as indicated in column 4 lines 55-62).
Jang does not explicitly indicate that the outlet manifolds particularly include a first outlet manifold for outflow of the air and a second outlet manifold for outflow of the hydrogen where the first and second inlet manifolds and the first and second outlet manifolds are disposed such that the air and the hydrogen flow in opposite directions and an imaginary line drawn from the first inlet manifold to the first outlet manifolds crosses an imaginary line drawn from the second inlet manifold to the second outlet manifold.
However, Kosakai also teaches a rectangular shaped fuel cell separator (see figure 1, for example) where the reactant gasses and coolant are supplied and output on opposite ends of the rectangular shape. Kosakai specifically teaches that reactant gas is supplied through the top left manifold (2) to the reaction gas flow path composed of the porous gas flow path (9) then discharged through the reaction gas discharge manifold. Since there are two reactant gases (oxygen and hydrogen, see [0001]), and the middle manifolds (4 and 6) on either opposite end of the separator are recited for coolant, then the final remaining manifolds must be for another reactant. This structure of a separator is well known in the art, allowing for the hydrogen fuel to flow on one surface of the separator and oxygen gas or air are allowed to flow on the opposite surface of the separator such that the imaginary lines forming the two reactant flow paths intersect when viewed from the upper or lower surface of the separator. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specifically include the inlet and outlet flow structures of the reactant supply manifolds taught by Kosakai in the separator of Jang in order to maximize the energy density of the fuel cell by reducing redundancy of parts and utilizing the volume of the fuel cell efficiently.
Regarding Claim 7, Jang further teaches that the resistance part includes an upper portion disposed in an area of the first diffusion channel that is adjacent to the first inlet manifold (see arrow in figure 2B from air inlet manifold 112 towards the porous material 120, noting that the claimed “upper direction” and “lower direction” are reversed in the perspective of figure 2B such that the “upper direction” corresponds with the air inlet in the bottom left corner of the separator shown in the figure); and a lower portion disposed in an area of the first diffusion channel that is adjacent to the second outlet manifold (portion of porous material 120 adjacent to the upper left corner manifold 112).
Jang does not explicitly recite that the upper portion of the resistance part is formed to be more hydrophilic than the lower portion of the resistance part. However, the purpose of the porous material (120) and the inventive concept of Jang as a whole is to prevent flooding of the reaction area by evenly diffusing the reactant gas to the reaction area (see column 2 lines 51-56 and column 6 line 61- column 7 line 4) and figure 5 clearly shows that the uppermost flow arrow, which indicates reactant flow horizontally straight from the upper left manifold (206) to the reaction area (202), is shorter and therefore the reactant has a shorter distance to travel and diffuse through the porous material (120) compared to the much longer lowermost arrow, which indicates reactant flow from the upper left manifold (206) vertically downward and then horizontally to the reaction area (202). In view of the differing distances that the reactant gas must travel from the inlet manifold (206) to the reaction area (202), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specifically orient the upper portion of the resistance part to be more hydrophilic than the lower portion of the resistance part in order to evenly facilitate the flow of reactant to the reaction area thereby preventing flooding of the reaction area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 9 above, in view of Kosakai.
Jang further teaches that the flow area includes a reaction area (reaction flow field 202) in which a reaction-area porous body configured to form a first reactant gas guide channel (reaction flow field 202, see channels with flow arrows in figure 5) configured to guide the reactant gas to electrodes of a membrane electrode assembly (see figure 6 showing the stacked layers of the fuel cell, see figure 2B showing the flow of air to the reaction surface area 114 which is aligned with the reaction flow field 202 as indicated in column 4 lines 55-62, and see column 6 lines 10-13 and lines 45-48 indicating the formation of a single unit cell by stacking); the reaction-area porous body includes an upstream portion disposed adjacent to the inlet manifold (see arrow in figure 2B from air inlet manifold 112 towards the porous material 120); and a downstream portion disposed downstream of the upstream portion (portion of porous material 120 adjacent to the upper left corner manifold 112).
Jang does not explicitly recite that the upstream portion is formed to be more hydrophilic than the downstream portion. However, the purpose of the porous material (120) and the inventive concept of Jang as a whole is to prevent flooding of the reaction flow field by evenly diffusing the reactant gas to the reaction area (see column 2 lines 51-56 and column 6 line 61- column 7 line 4) and figure 5 clearly shows that the uppermost flow arrow, which indicates reactant flow horizontally straight from the upper left manifold (206) to the reaction area (202), is shorter and therefore the reactant has a shorter distance to travel and diffuse through the porous material (120) compared to the much longer lowermost arrow, which indicates reactant flow from the upper left manifold (206) vertically downward and then horizontally to the reaction area (202). In view of the differing distances that the reactant gas must travel from the inlet manifold (206) to the reaction area (202), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specifically orient the upper portion of the resistance part to be more hydrophilic than the lower portion of the resistance part in order to evenly facilitate the flow of reactant to the reaction area thereby preventing flooding of the reaction area.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 11 above, in view of Kosakai.
Regarding Claim 17, Jang further teaches that the inlet manifold includes a first inlet manifold for inflow of air (see figure 2B) and a second inlet manifold for inflow of hydrogen (see figure 2A); and outlet manifolds (i.e. the manifolds located on the right hand side of figures 4 and 5, for example).
 Jang does not explicitly indicate that the outlet manifolds particularly include a first outlet manifold for outflow of the air and a second outlet manifold for outflow of the hydrogen where the first and second inlet manifolds and the first and second outlet manifolds are disposed such that the air and the hydrogen flow in opposite directions and an imaginary line drawn from the first inlet manifold to the first outlet manifolds crosses an imaginary line drawn from the second inlet manifold to the second outlet manifold.
However, Kosakai also teaches a rectangular shaped fuel cell separator (see figure 1, for example) where the reactant gasses and coolant are supplied and output on opposite ends of the rectangular shape. Kosakai specifically teaches that reactant gas is supplied through the top left manifold (2) to the reaction gas flow path composed of the porous gas flow path (9) then discharged through the reaction gas discharge manifold. Since there are two reactant gases (oxygen and hydrogen, see [0001]), and the middle manifolds (4 and 6) on either opposite end of the separator are recited for coolant, then the final remaining manifolds must be for another reactant. This structure of a separator is well known in the art, allowing for the hydrogen fuel to flow on one surface of the separator and oxygen gas or air are allowed to flow on the opposite surface of the separator such that the imaginary lines forming the two reactant flow paths intersect when viewed from the upper or lower surface of the separator. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specifically include the inlet and outlet flow structures of the reactant supply manifolds taught by Kosakai in the separator of Jang in order to maximize the energy density of the fuel cell by reducing redundancy of parts and utilizing the volume of the fuel cell efficiently.
Regarding Claims 18 and 19, Jang further teaches that the flow area includes a first reaction area (reaction flow field 202); a first reactant gas guide channel disposed in the first reaction area (see channels with flow arrows in figure 5), the first reactant gas guide channel being configured to guide the air to a cathode of a membrane electrode assembly (see figure 6 showing the stacked layers of the fuel cell, see figure 2B showing the flow of air to the reaction surface area 114 which is aligned with the reaction flow field 202 as indicated in column 4 lines 55-62, and see column 6 lines 10-13 and lines 45-48 indicating the formation of a single unit cell by stacking); a first diffusion area located between the first reaction area and the first inlet manifold; and a first diffusion channel disposed in the first diffusion area, the first diffusion channel being configured to diffuse the air introduced from the first inlet manifold toward the reaction area; wherein the resistance part is disposed in the first diffusion channel in the first diffusion area (see again figure 2B showing the porous material 120 in the claimed first diffusion channel in the first diffusion area between the air inlet manifold 112 and the reaction surface area 114 which is aligned with the reaction flow field 202 as indicated in column 4 lines 55-62).
Regarding Claim 20, Jang further teaches that the resistance part includes an upper portion disposed in an area of the first diffusion channel that is adjacent to the first inlet manifold (see arrow in figure 2B from air inlet manifold 112 towards the porous material 120, noting that the claimed “upper direction” and “lower direction” are reversed in the perspective of figure 2B such that the “upper direction” corresponds with the air inlet in the bottom left corner of the separator shown in the figure); and a lower portion disposed in an area of the first diffusion channel that is adjacent to the second outlet manifold (portion of porous material 120 adjacent to the upper left corner manifold 112).
Jang does not explicitly recite that the upper portion of the resistance part is formed to be more hydrophilic than the lower portion of the resistance part. However, the purpose of the porous material (120) and the inventive concept of Jang as a whole is to prevent flooding of the reaction area by evenly diffusing the reactant gas to the reaction area (see column 2 lines 51-56 and column 6 line 61- column 7 line 4) and figure 5 clearly shows that the uppermost flow arrow, which indicates reactant flow horizontally straight from the upper left manifold (206) to the reaction area (202), is shorter and therefore the reactant has a shorter distance to travel and diffuse through the porous material (120) compared to the much longer lowermost arrow, which indicates reactant flow from the upper left manifold (206) vertically downward and then horizontally to the reaction area (202). In view of the differing distances that the reactant gas must travel from the inlet manifold (206) to the reaction area (202), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to specifically orient the upper portion of the resistance part to be more hydrophilic than the lower portion of the resistance part in order to evenly facilitate the flow of reactant to the reaction area thereby preventing flooding of the reaction area.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-10566645-B2 and JP-2010040169-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mary G Henshaw/               Examiner, Art Unit 1723                                                                                                                                                                                         


/CARLOS BARCENA/               Primary Examiner, Art Unit 1723